198 F.2d 528
91 U.S.App.D.C. 417
DAVIS et al.v.CAPITAL TRANSIT CO.
No. 11128.
United States Court of Appeals District of Columbia Circuit.
Argued March 17, 1952.Decided June 26, 1952.

Alvin L. Newmyer, Jr., Washington, D.C., with whom Alvin L. Newmyer, Washington, D.C., was on the brief, for appellants.  David G. Bress, Washington, D.C., also entered an appearance for appellants.
Paul R. Connolly, Washington, D.C., with whom John J. Sirica, Washington, D.C., was on the brief, for appellee.
Before EDGERTON, CLARK, and WILBUR K. MILLER, Circuit Judges.
PER CURIAM.


1
The plaintiff in a suit for personal injuries by negligence, in which the evidence was conflicting, appeals from an adverse judgment based on a jury's verdict.  We find no prejudicial error.


2
Affirmed.